 


116 HRES 124 EH: Expressing opposition to banning service in the Armed Forces by openly transgender individuals.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 124 
In the House of Representatives, U. S.,

March 28, 2019
 
RESOLUTION 
Expressing opposition to banning service in the Armed Forces by openly transgender individuals. 
 
 
Whereas, on July 26, 2017, President Trump announced via Twitter that the United States Government would reverse the existing policy of allowing transgender service­members to serve openly in order to implement a ban on transgender people from serving in the Armed Forces;  Whereas transgender servicemembers have served openly since 2016, bravely defending our Nation with distinction while preserving unit cohesion and contributing to military readiness; 
Whereas a 2016 study by the RAND Corporation found that allowing transgender Americans to serve openly in the Armed Forces would have minimal impact on readiness and health care costs and little or no impact on unit cohesion, operational effectiveness or readiness;  Whereas thousands of transgender Americans currently serve actively in the Armed Forces and in the Reserves throughout all branches and military occupational specialties; 
Whereas the American Medical Association, the American Psychological Association, the American Psychiatric Association, and three former military Surgeons General each have affirmed the medical efficacy of transition-related care and have expressed opposition to President Trump’s discriminatory ban;  Whereas the claims attempting to justify President Trump’s ban are based on flawed scientific and medical assertions; 
Whereas the Department of Defense report from 2018 falsely asserts there is considerable scientific uncertainty regarding the efficacy of transition-related care;  Whereas there is a global medical consensus that such care is effective, safe, and reliable; 
Whereas the Department of Defense has failed to provide evidence the existing policy has impaired morale, unit readiness, or unit cohesion;  Whereas all five military Chiefs of Staff have testified publicly that the existing policy has had no adverse effect on military readiness; 
Whereas, on August 1, 2017, fifty-six retired generals and admirals released a statement affirming, This proposed ban, if implemented, would cause significant disruptions, deprive the military of mission-critical talent, and compromise the integrity of transgender troops who would be forced to live a lie, as well as non-transgender peers who would be forced to choose between reporting their comrades or disobeying policy;  Whereas at least 18 nations allow transgender people to serve openly and effectively in their armed forces; 
Whereas transgender members of the Armed Forces have fought in defense of our freedoms with honor and distinction since our Nation’s founding and have been bestowed with such commendations and awards as the Bronze Star and Purple Heart for their courage and sacrifices;  Whereas President Trump’s ban on transgender members of the Armed Forces targets and stigmatizes a whole class of people; and 
Whereas President Trump’s ban on transgender members of the Armed Forces would affect all transgender members of the Armed Forces and force them to serve under a policy that stigmatizes and devalues their contributions to our Nation’s defense: Now, therefore, be it  That the House of Representatives— 
(1)strongly opposes President Trump’s discriminatory ban on transgender members of the Armed Forces;  (2)rejects the flawed scientific and medical claims upon which it is based; and 
(3)strongly urges the Department of Defense to not reinstate President Trump’s ban on transgender members of the Armed Forces and to maintain an inclusive policy allowing qualified transgender Americans to enlist and serve in the Armed Forces.   Cheryl L. Johnson,Clerk. 